Citation Nr: 1640482	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-31 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher rating for prostate cancer status post radical prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 170.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran limited his appeal to the issue identified on the title page.


FINDINGS OF FACT

In a written statement received in September 2013, prior to a Board decision, the Veteran requested withdrawal of the appeal regarding an increased rating for prostate cancer.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn this appeal.  Specifically, in September 2013, the Veteran stated that he agreed with an increase in his evaluation of service-connected prostate cancer to 60 percent.  He stated that he did not wish to appeal the decision and requested that his appeal be withdrawn with the Board.  

Although the Veteran's representative later submitted a brief in September 2016 arguing the merits of the appeal, the Veteran had already withdrawn the appeal.  His September 2013 statement shows that his withdrawal was explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the Veteran.  See Warren v. McDonald, No. 15-0641, 2016 WL 4785609, at *3 (U.S. Vet. App. Sept. 14, 2016) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).  

Thus, the withdrawal was effective when received.  See 38 C.F.R. § 20.204(b)(3).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


